Title: To Benjamin Franklin from Stephen Sayre, 12 June 1782
From: Sayre, Stephen
To: Franklin, Benjamin


SirParis 12th. June 1782—
As the English Commissioners of peace may probably demand the Island of Porto Rico, either as a preliminary article, or endeavour to obtain it in the course of negotiation; I beg leave to offer the following Idea to your Excellency’s consideration.
Whether you cannot, with the aid of the French Minister who must see, clearly, the national Interest greatly benefited, turn this object so as to let the Island, hereafter become free, & open to a commerce with all the world.
If the powers in treaty say to England “we cannot suffer this Island to be monopolized by you; but we have no objections to your profiting by its Market &c &c.” The object remains still extremely important to her & worth her pursuit.
I need not state any arguments as to the advantages America would gain by such a measure. We all know them to be of high importance. Your Excellency may be assured of having the thanks & praise of every person now living, & of all posterity for opening such a profitable Market for us.
It is an object of so much weight, that I am persuaded your Excellency will do well to write for Instructions respecting it; should there be time for them, even before a definitive Treaty.
I hope you will not impute this Letter to any impatient desire of medling in public affairs, but to the ardent desire of serving my Country. If you please—myself: for if adopted, I should hope to have your Excellency’s support in recommending me to the Government of it—most certainly, there is some merit in promoteing an Affair, by which, all the world must be benefited: for even Spain will not be injured by it.
I am with great Respect & Consideration your Excellency’s most obedient Servant
Stephen Sayre
To his Excellency Benjamin Franklin Esqr &c &c
